In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that a writ of prohibition be, and the same is hereby, granted, consistent with the opinion to follow.
IT IS FURTHER ORDERED by the court that respondent not place William Kobelak’s name as sole nominee for Ashtabula County Court, Eastern Division Judge, on the general election ballot for the November 3, 1992 election.
Sweeney, Douglas, Wright and H. Brown, JJ., concur.
Holmes and Resnick, JJ., dissent.
Moyer, C.J., not participating.